Date: February 4, 2011 COMPUTERSHARE 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities NYSE Subject: TALISMAN ENERGY INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 07-03-2011 Record Date for Voting (if applicable) : 07-03-2011 Beneficial Ownership Determination Date : 07-03-2011 Meeting Date : 04-05-2011 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN COMMON 87425E103 CA87425E1034 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for TALISMAN ENERGY INC.
